DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 01/25/21 is acknowledged and papers submitted have been placed in the records.

Interview Summary
During a brief phone call (Interview referred to by Applicants in their reply) on January 24, Applicants remarked that the Liu et al. (CN 108172633) was the foreign priority document of the current application, and the Examiner agreed that it is therefore not qualified as art under 102(a)(1) (or apparently even under 102(a)(2)) and remarked to Applicants that it should not have been cited on the IDS as prior art. The rejection based on the said Liu et al. ‘633 reference has been withdrawn.

Allowable Subject Matter
Claims 1-8 and 10-11 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-8 and 10, the prior art discloses a packaged structure for a semiconductor device as generally recited in independent claim 1 (see for 
Re claim 11, the prior art discloses a semiconductor structure configured to accommodate a semiconductor device as generally recited in independent claim 11 (see for example previous claim 11 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor structure wherein: on the metal plate, a recess is provided along an outer periphery of the slot, and the recess is used for limiting welding flux; or a groove is arranged on a peripheral wall, corresponding to the slot, of the ceramic piece and the metal heat sink, and the groove is used for limiting welding flux (see intended use remarks above that equally apply here for the intended limitation “used for limiting welding flux”).

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899